358 F.2d 747
William C. FORBIS, Appellant,v.EDUCATORS AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 8283.
United States Court of Appeals Tenth Circuit.
April 12, 1966.

Appeal from the United States District Court for the Western District of Oklahoma; Frederick A. Daugherty, Judge.
Al Pugh, Oklahoma City, Okl.  (Frantz C. Conrad and Paul Pugh, Oklahoma City, Okl., on brief), for appellant.
Charles W. Stubbs, Oklahoma City, Okl.  (Burton J. Johnson, Oklahoma City, Okl., on brief), for appellee.
Before MURRAH, Chief Judge, and LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed for reasons stated in the opinion of the trial court.  Forbis v. Educators Automobile Insurance Company, D.C., 239 F.Supp. 667.